254 F.2d 606
UNITED STATES of Americav.FULLER-WHITE CHEVROLET COMPANY OF TULSA.
No. 5807.
United States Court of Appeals Tenth Circuit.
January 31, 1958.

Appeal from the United States District Court for the Northern District of Oklahoma.
B. Hayden Crawford, U. S. Atty., Tulsa, Okl., and Hubert A. Marlow, Asst. U. S. Atty., Tulsa, Okl., and Charles K. Rice, Asst. Atty. Gen., and Lee A. Jackson, Atty., Dept. of Justice, Washington, D. C., for appellant.
Donald P. Moyers and John H. Conway, Jr., Tulsa, Okl., for appellee.
BRATTON, Chief Judge.


1
Appeal dismissed pursuant to stipulation.